Title: To Benjamin Franklin from James Logan, 6 May 1741
From: Logan, James
To: Franklin, Benjamin


My Good friend B. Franklin,
Stenton May 6. 1741
I return thee all thy Books with my hearty thanks for thy trouble in favouring me with a sight of them, and am highly pleased there are any in the Province who are so fond of such studies, and at the same time so well furnish’d with Cash as to take them all together in their present Condition at those prices. But as I have some knowledge of the unhappy young man that most (not all) of them belonged to, I am sorry he should strain so far as to say the Homer Cost him 4 Moydores. For one of the same, most exquisitely bound was offer’d to me the same year they were printed (1711) for less than one, and I never heard they were much started. I have one of the same Edition of the Herodotus, perfect with all it’s maps of which this has not one that was bought of Chr. Bateman for 14 shillings for Wm. Masters, but this has been bound at least a 2d time and only in sheeps skin after it had been grossly abused &c. I therefore advise thee by all means to accept the offer tho’ with some considerable abatement, but I would willingly know who the Possessor is to be of the Ovid, for I want the use of the 3d vol for about a week at most. I hope notwithstanding it suits us not to deal at present, Thou wilt still continue thy resolution to favour us with a visit. Thy real friend
James Logan
Cast: Test: 4s. Bats Gramr 10s. Dionys 8s. Pomey 7s. 6d. Mart. in U.D. 12s. Ovid 2 (of 3) vol. 30s. Quintil: Lond: 7s. 6d. Barnes Hom: 6s.[?]. Herod: 30s. Tully 40s. Brown of the Muscles 30s. Vossii Hist: Lat: and Gr: 15s. Epigr: Delectus 4s. Juvenal in U.D. 8s. Heb. Bible Athiae 1661 25s. Zosimus.
